 



EXHIBIT 10.8
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT is effective June 9, 2006 (the “Effective Date”),
by and between New Era Studios, Inc., a Nevada corporation (the “Company”), and
James R. Simpson, an individual and resident of the State of California
(“Executive”).
RECITAL
     WHEREAS, Silvergraph LGT, LLC, a Delaware limited liability company
(“Silvergraph”), merged with and into the Company on June 9, 2006 for purposes
of effecting a migration of Silvergraph from Delaware to Nevada and effecting a
reclassification of Silvergraph from a limited liability company to a
corporation; and
     WHEREAS, Executive was a founding member of Silvergraph and was the sole
member of a limited liability company that served as a manager of Silvergraph
since April 2005, and the parties desire to ensure that the Executive’s
expertise, knowledge and experience will continue to be available to the
Company.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and of the covenants
contained herein, the Company and Executive agree as follows:
     1. Employment and Term. In consideration of the mutual covenants herein
contained, the Company agrees to employ Executive and Executive hereby agrees to
accept such employment by the Company pursuant to the terms and conditions set
forth in this Agreement. Subject to any extension in accordance with this
Section 1, or unless sooner terminated in accordance with Section 6 of this
Agreement, the term of this Agreement (the “Term”) shall begin upon the
Effective Date and shall end at the close of business on the fifth anniversary
date of the Effective Date; provided, however, that on the date of each meeting
of the Board of Directors immediately after the Annual Meeting of Stockholders
(the “Annual Meeting Date”) beginning in 2007 and ending in 2011, the Term shall
be extended by one additional year, so that the Term is again five years,
provided that the Company has not, prior to that applicable Annual Meeting Date,
given Executive written notice that the Term will no longer be extended.
     2. Duties. Executive is hereby engaged to work in the capacity of Chief
Executive Officer of the Company, to perform such duties as are determined from
time to time by the Board of Directors of the Company. Executive agrees to use
Executive’s best efforts for the Company’s benefit, and throughout the Term
shall devote Executive’s full time and effort to the performance of these
duties. Executive may, without the Company’s prior written consent, engage in
other business activities provided said business activities do not require any
material time commitment or services on the Executive’s part. Executive may
invest Executive’s assets in such form or manner as will not require any
material services on Executive’s part in the operation of the affairs of the
enterprise(s) in which such investments are made.

 



--------------------------------------------------------------------------------



 



     3. Base Salary. As compensation for the services to be rendered by
Executive pursuant to this Agreement, the Company agrees to pay to Executive an
annual base salary of Eighty Two Thousand Dollars ($82,000) per annum, payable
on the Company’s regular pay dates for employees generally. Notwithstanding the
foregoing, Executive’s base salary shall increase to One Hundred Twenty Thousand
Dollars ($120,000) per annum, payable on the Company’s regular pay dates for
employees generally, at such time as the Company raises a minimum of One Million
Five Hundred Thousand Dollars ($1,500,000) in new capital from the date hereof.
The Company’s Board of Directors shall review Executive’s performance and base
salary upon consummation of the share exchange by and between Company and
Pinecrest Services, Inc., a Nevada corporation (“Pinecrest”), and shall
beginning in the first quarter of 2007 and in the first quarter of each year
thereafter, adjust Executive’s salary and benefits as it determines to be
appropriate. Notwithstanding the foregoing, no decrease in base salary shall be
made.
     4. [INTENTIONALLY OMITTED].
     5. Additional Benefits.
          (a) Executive shall be entitled, during the Term of this Agreement, to
such (1) vacation benefits, (2) tax-qualified profit sharing and/or savings
benefits, (3) deferred compensation benefits, and/or (4) disability, life
insurance, medical (including dental and vision) and any other similar benefits,
as are consistent with the Company’s approach for the rest of its executive
group and with the terms and practices of the Company’s plans and arrangements.
          (b) Executive may, at his option, elect that a portion of his salary
be placed into tax-sheltered investments and treated as deferred income to the
extent permitted under plans or arrangements in effect from time to time through
the Company. Any such election shall not exceed the maximum amounts permitted
pursuant to Sections 403(b) and 457(b) of the Internal Revenue Code of 1986.
     6. Termination. Executive’s employment and this Agreement shall terminate
upon (1) Executive’s voluntary resignation; (2) Executive’s death;
(3) Executive’s inability to perform his duties for the Company for one hundred
twenty (120) consecutive days due to a physical or mental condition; or
(4) termination of Executive’s employment by Company with written notice, for
any reason or for no reason. In addition, Executive has the right to terminate
his employment and this Agreement by written notice at any time after a Change
in Control. For purposes of this Section 6, Change in Control shall be deemed to
have occurred if at any time (a) the person(s) owning and having the power to
vote either the Company’s capital stock or the capital stock of any company
owning all or at least fifty-one percent (51%) of the Company’s capital stock
(hereinafter, a “Parent”) immediately following the execution and delivery of
this Agreement do not hold and retain the power to vote at least fifty-one
percent (51%) of the capital stock of Company or Parent, as applicable, (b) the
Company or a Parent sells all or any substantial portion of its assets or
business outside of the regular course of business or (c) individuals who
constituted the Board of Directors of the Company, as of the Effective Date, or
a Parent, as of the closing of the share exchange by and between the Company and
Pinecrest Services, Inc., cease for any reason to constitute at least a majority
of its Board of Directors then in office. Upon Executive’s termination of
employment for any reason, all rights, duties and obligations of the Company and
Executive shall cease, including Executive’s right to base salary and other
compensation and benefits,

2



--------------------------------------------------------------------------------



 



except as provided in Section 7 below, and except for any continuation of
benefits under the terms of benefit plans and arrangements in effect at the time
of termination.
     7. Severance Pay. If the Company terminates Executive’s employment without
cause as determined by the Company’s Board of Directors or an authorized
committee thereof, or if Executive resigns due to (i) assignment to Executive of
significant duties inconsistent with Executive’s position, responsibilities and
status with the Company, (ii) the relocation of the Company’s principal
executive offices to a location outside the Los Angeles, California area or a
one hundred fifty (150) mile radius therefrom, or the Company requiring
Executive to be based anywhere other than the Company’s principal executive
offices, or (iii) the failure of the Company to obtain the assumption of all
obligations under this Agreement by any successor, then Executive shall be
entitled to severance pay. Such severance pay shall be continuation of
Executive’s then monthly base salary for twenty-four (24) months after the month
of termination and payment thirty (30) days after termination of any incentive
bonus for measurement periods already ended at the date of termination. Such
payment of base salary shall be reduced by fifty percent (50%) of any base
compensation earned from another employer during the period of base salary
continuation. For eighteen (18) months following such termination, the Company
shall also continue to pay, at its expense, premiums on Executive’s health and
dental policies then in effect, all or a portion of which payments may be
taxable to Executive as determined under tax laws in effect when such payments
are made. All payments under this Section 7 are conditioned upon Executive’s
written agreement with the Company that Executive will not file any
administrative charge or lawsuit relating to Executive’s prior employment with
the Company and agreement to release the Company and all of its then current and
former directors, trustees, officers, employees, agents, members, and affiliated
companies from any and all claims, in an agreement in such form as is determined
by the Company.
     Termination by the Company of Executive’s employment for “cause” shall mean
termination upon (A) the willful and continued failure by Executive
substantially to perform his duties with the Company after written demand for
substantial performance has been delivered to Executive by the Company’s Board
of Directors or authorized committee thereof and Executive has failed to cure
such failure within thirty (30) days or such longer period set by the Board; or
(B) the willful engaging by Executive in gross misconduct materially and
demonstrably injurious to Company; (C) breach of fiduciary duty involving
personal profit; or (D) violation of any law, rule or regulation other than
traffic violations or similar offenses. For purposes of this definition, no act,
or failure to act, on Executive’s part shall be considered “willful” unless
done, or admitted to be done, by Executive not in good faith and without
reasonably belief that Executive’s action or omission was in the best interest
of the Company.
     8. Restrictive Covenant.
          (a) Executive agrees that, (1) for a period of two years following
(w) the Company’s termination of Executive’s employment for cause (as defined in
Section 7 above) or (x) Executive’s termination of his own employment for any
reason whatsoever, or (2) for the earlier of (y) a period of two years following
the Company’s termination of Executive’s employment without cause, or (z) so
long as the Company shall pay the Severance Pay as set forth in Section 7 above,
if any, following the Company’s termination of Executive’s employment without
cause (each such period shall hereinafter be referred to as, the “Covenant
Period”), he will not:

3



--------------------------------------------------------------------------------



 



                         (i) directly or indirectly own, manage, operate,
control, be employed by, participate in, or be connected in any manner
whatsoever with the ownership, management, operation or control of any business
engaged in the same or similar business as the Company;
                         (ii) approach or solicit any person who is employed by
the Company or any affiliate with a view to hiring such employee, persuading
such employee to leave such employment, or actually hire an employee of the
Company or an affiliate for any other entity.
          (b) Executive further agrees that he shall not, during the applicable
Covenant Period, disparage or act in any manner, directly or indirectly, which
may damage the Company or any affiliate.
          (c) Executive recognizes that certain information of and about the
Company is confidential, including but not limited to trade secrets, know-how,
and marketing plans. Executive agrees that he will not, at any time, either
while employed by Company or after the termination of his employment, reveal
such confidential information to any other person, firm or corporation except as
required by law.
     Executive has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company and
its affiliates under the provisions of this Section 8, and Executive hereby
acknowledges and agrees that the same are reasonable in time and territory, do
not stifle the inherent skill and experience of Executive, would not operate as
a bar to Executive’s sole means of support, are fully required to protect the
legitimate interests of the Company, and do not confer a benefit upon the
Company disproportionate to the detriment to Executive which is caused by the
provisions of this Section 8.
     In the event of a breach or a threatened breach by Executive of this
Section 8, the Company and its affiliates shall be entitled to an injunction
restraining Executive from the commission of such breach. Nothing herein
contained shall be construed as prohibiting the Company and any affiliate from
pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of money damages. These covenants and disclosures
shall each be construed as independent of any other provisions in this
Agreement, and the existence of any claim or cause of action by Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company and affiliates of
such covenants and agreements.
     9. Severability. The provisions of this Agreement are severable, and, if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions of this Agreement
and any partially unenforceable provision of this Agreement, to the extent
enforceable in any jurisdiction, shall nevertheless be binding and enforceable
hereunder. If any provision of this Agreement is invalid in part or in whole, it
will be deemed to have been amended, whether as to time, area covered or
otherwise, as and to the extent required for its validity under applicable law
and, as so amended, will be enforceable.

4



--------------------------------------------------------------------------------



 



     10. Construction. This Agreement shall be construed and interpreted under
and be governed by and enforced according to the laws of the State of
California. The captions and headings set forth in this Agreement are for
convenience and reference only and shall not be deemed to construe or interpret
any term or provision set forth in this Agreement.
     11. Benefit. This Agreement shall inure to the benefit of and be
enforceable by the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
     12. Entire Agreement. This instrument contains the entire agreement of the
parties. It may not be changed orally but only by an agreement in writing,
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.
     IN TESTIMONY WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

                  EXECUTIVE:    
 
           
 
      /s/ James R. Simpson              
 
      James R. Simpson    
 
                COMPANY:    
 
                NEW ERA STUDIOS, INC.    
 
           
 
  By:             /s/ William W. Lee    
 
     
 
               William W. Lee, President    

5